136 S.E.2d 643 (1964)
262 N.C. 272
Charles G. PERRY, Employee, Claimant,
v.
AMERICAN BAKERIES COMPANY, Employer, Zurich American Insurance Company, Carrier, Defendants.
No. 465.
Supreme Court of North Carolina.
June 12, 1964.
*645 Young, Moore & Henderson, Raleigh, for plaintiff, claimant.
Smith, Leach, Anderson & Dorsett, Raleigh, for defendants.
MOORE, Justice.
Plaintiff was injured by accident. The question for decision is whether the injury "arose out of and in the course of" his employment. G.S. § 97-2(6).
"The term `arising out of employment', it has been said, is broad and comprehensive and perhaps not capable of precise definition. It must be interpreted in the light of the facts and circumstances of each case, and there must be some causal connection between the injury and the employment." Berry v. Colonial Furniture Co., 232 N.C. 303, 306, 60 S.E.2d 97. To be compensable an injury must spring from the employment or have its origin therein. An injury arises out of the employment when it is a natural and probable consequence or incident of the employment and a natural result of one of its risks, so that there is some causal relation between the injury and the performance of some service of the employment. Taylor v. Twin City Club, 260 N.C. 435, 132 S.E.2d 865; Guest v. Brenner Iron & Metal Co., 241 N.C. 448, 85 S.E.2d 596; Vause v. Vause Farm Equipment Co., 233 N.C. 88, 63 S.E.2d 173; Bryan v. T. A. Loving Co., 222 N.C. 724, 24 S.E.2d 751. An accident arises out of and in the course of the employment when it occurs while the employee is engaged in some activity or duty which he is authorized to undertake and which is calculated to further, directly or indirectly, the employer's business. Hildebrand v. McDowell Furniture Co., 212 N.C. 100, 193 S.E. 294.
In general terms the Industrial Commission found as a fact and concluded that plaintiff's injury arose out of and in the course of his employment. The findings of fact of the Industrial Commission are conclusive on appeal when they are supported by competent evidence. McGinnis v. Old Fort Finishing Plant, 253 N.C. 493, 117 S.E.2d 490. But whether an accident arose out of the employment is a mixed question of law and fact. Sandy v. Stackhouse, Inc., 258 N.C. 194, 128 S.E.2d 218. To make such determination it is necessary to examine the findings of specific crucial facts. Guest v. Brenner Iron & Metal Co., supra.
Plaintiff was required by his employer to be away from his home and place of regular employment for the purpose of attending a sales meeting for the mutual benefit of plaintiff and his employer. Employer paid all of his expenses and provided him with accommodations at the Sedgefield Inn for the duration of the meeting. Employer expressly invited plaintiff to a social hour on Sunday afternoon to provide him entertainment and afford him the opportunity to meet *646 and associate with his fellow employees on a social basis. Plaintiff's accommodations at Sedgefield Inn included the opportunity to make use of the swimming pool and other recreational facilities maintained by the Inn for its guests. While diving into the pool plaintiff was injured.
The fact that plaintiff was required to be temporarily in a distant city with expenses paid by his employer is not a controlling factor. Sandy v. Stackhouse, Inc., supra. The question is whether his use of the pool was an authorized activity calculated to further, directly or indirectly, his employer's business, or whether it was employment connected to the extent that it may be concluded that there was a causal relation between the employment and the accident and the accident resulted from a risk involved in the employment. In providing plaintiff accommodations at Sedgefield Inn the employer provided him the recreational facilities maintained by the Inn for its guests. These recreational facilities undoubtedly influenced the employer in selecting Sedgefield Inn as the site for the meeting. Plaintiff was not required or expressly invited by his employer to use the swimming pool, but during his free time he was at liberty to use it. By providing the facility for him the employer impliedly invited him to use it, and he could swim or not at his option. Where, as a matter of good will, an employer at his own expense provides on occasion for recreation or an outing for his employees and invites them to participate, but does not require them to do so, and an employee is injured while engaged in the activities incident thereto, such injury does not arise out of the employment. Lewis v. W. B. Lea Tobacco Company, 260 N.C. 410, 132 S.E.2d 877; Berry v. Colonial Furniture Co., supra; Hildebrand v. McDowell Furniture Co., supra. Plaintiff's activity in swimming was not a function or duty of his employment, was not calculated to further directly or indirectly his employer's business to an appreciable degree, and was authorized only for the optional pleasure and recreation of plaintiff while off duty during his stay at the Inn. The injury did not have its origin in or arise out of the employment.
In Larson's Workmen's Compensation Law, Vol. 1, s. 22.00, pp. 328-9, it is stated that injuries suffered by employees in recreational or social activities are compensable when
"(a) They occur on the premises during a lunch or recreation period as a regular incident of the employment; or
"(b) The employer, by expressly or impliedly requiring participation, or by making the activity part of the services of an employee, brings the activity within the orbit of the employment; or
"(c) The employer derives substantial direct benefit from the activity beyond the intangible value of improvement in employee's health and morale that is common to all kinds of recreation and social life."
These general conclusions are gleaned from an analysis of cases from all parts of the United States. The injury in the case at bar does not qualify for compensation even under these rules or suggested guides. The activity in question was not a regular onpremises lunch or recreation period pursuit incident to employment. Swimming was not expressly or impliedly required as a part of plaintiff's services at the meeting. The employer derived no direct substantial benefit. Larson points to a trend of greater liberality in awarding compensation due to the increasing prevalence of employer sponsored recreation, but observes that "the majority of cases still require a showing of something more than mere sponsorship." ibid, s. 22.23, p. 334.
This Court, in compliance with the requirement of the statute, G.S. § 97-2(6), that injury to be compensable must result from accident arising out of and in the course of the employment, has adhered to the rule of "causal relation" between employment *647 and injury. In Duncan v. Charlotte, 234 N.C. 86, 91, 66 S.E.2d 22, it is said: "This rule of casual relation is the very sheet anchor of the Workmen's Compensation Act. It has kept the Act within the limits of its intended scope that of providing compensation benefits for industrial injuries, rather than branching out into the field of general health insurance benefits." Whether the scope of benefits under the Act is to be enlarged is not a matter for the Industrial Commission or the courts to determine, it is a matter for the legislative department.
The superior court will remand this cause to the Industrial Commission for an award in compliance with this opinion.
Reversed.